Citation Nr: 1756853	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  14-31 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Appellant and the Appellant's daughter, R.M.



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Department of Veterans Affairs (VA) Health Administration Center in Denver, Colorado.  

In May 2015, the appellant and her daughter, R.M., testified in a Travel Board hearing before the undersigned Veterans Law Judge.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

During the May 2015 Travel Board hearing, the appellant testified that the Veteran's high blood pressure was caused by the service-connected PTSD.  She also testified that the VA doctor who treated the Veteran for hypertension felt that the hypertension was related to the PTSD.  The appellant further testified that, when the Veteran was in hospice (at home) shortly prior to his death, the hospice nurse took the Veteran's blood pressure.  The undersigned agreed to hold the record open for 60 days to allow the appellant and her representative time to submit the hospice records.  To date, neither the Veteran's hospice records nor VA treatment records have been submitted or obtained.  

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(a)(1), (b)(1) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the appellant, or the appropriate representative of the Veteran's estate, to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for the hospice records from the private provider from whom the Veteran received hospice care prior to his death in October 2012.

Contact the private hospice care provider identified by the appellant, and request copies of any and all records of hospice care the Veteran received, to include treatment reports and progress notes for the duration of the Veteran's hospice care.

Any documents received by VA pursuant to the request for private hospice records should be associated with the record.  38 C.F.R. § 3.159(c)(1) (2017).

Any negative responses should be properly documented in the record.  Notify the appellant and the representative, in accordance with 38 C.F.R. § 3.159(e), if the private hospice records are unavailable.


2. After completion of the above and any additional development deemed necessary, readjudicate the issue of eligibility for CHAMPVA benefits as the Veteran's spouse in light of all the evidence of record.  If the determination remains adverse to the appellant, she and the representative should be furnished with a Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




